Memorandum. The order of the Appellate Term is affirmed. The record is substantially error free despite the unfortunate questioning pursued by the trial prosecutor. The circumstances which led to the physical altercation between the complaining witness and defendant allowed of the inference that there was a close relationship between the woman, who was the casus belli, and defendant. In any event, the good faith of the trial prosecutor in pursuing his inquiry concerning that relationship or with respect to the witness Wright was never properly challenged by defense trial counsel (cf. *939People v Kuss, 32 NY2d 436, 443-444; People v Alamo, 23 NY2d 630). The principal issue of guilt was a simple one, which the jury could not have failed to isolate or understand, and which defendant’s able appellate counsel recognizes was an issue beyond review in this court, limited, as it is, in a noncapital criminal action to questions of law.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed. -